t c summary opinion united_states tax_court jeffrey d and bonita l woodlee petitioners v commissioner of internal revenue respondent docket no 10897-98s filed date jeffrey d and bonita l woodlee pro_se ronald t jordan for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a deduction for certain accrued but unpaid business_expenses background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return which was prepared by a professional income_tax_return_preparer at the time that the petition was filed they resided in beech grove indiana references to petitioner are to jeffrey d woodlee during petitioner was the sole_proprietor of specialty insulators specialty a business engaged in the installation of insulation in commercial and residential buildings business income was deposited into and business_expenses were paid from a separate checking account maintained by petitioner for such purposes included with petitioners’ return is a schedule c profit or loss from business on which the income and deductions attributable to specialty are reported as follows gross_income dollar_figure car and truck expenses big_number depreciation sec_179 expense deduction big_number insurance office expense big_number rent lease supplies big_number taxes licenses big_number total expenses big_number net profit big_number according to the schedule c the above items were reported in accordance with the cash_method_of_accounting the schedule c further suggests that petitioner started or acquired this business before although petitioners claimed a dollar_figure deduction for supplies in only dollar_figure of that amount had been paid as of the close of that year the balance dollar_figure was paid in installments made during later years in the notice_of_deficiency respondent disallowed that portion of the deduction for supplies that represented unpaid expenses other adjustments made in the notice_of_deficiency are not in dispute discussion in general under the cash_method_of_accounting income is recognized in the year of actual or constructive receipt and expenses are deductible in the year of actual payment sec_1_446-1 income_tax regs respondent pointing to the q4e- block checked on the schedule c indicating that the cash_method_of_accounting was used to compute the items of income and deductions reported thereon argues that petitioners’ deduction for supplies is limited to the amount_paid for such expenses by the close of that year petitioners however claim that for petitioner’s business was on the accrual_method of accounting under which the deduction for supplies would be allowed as claimed on their return see sec_1 l c income_tax regs we disagree with petitioners’ claim that petitioner’s business was on the accrual_method of accounting for the claim is inconsistent with the express representation made on the schedule c and inconsistent with petitioner’s testimony that his checkbook was his bookkeeper furthermore there is nothing in the record that suggests that other deductions were computed on the accrual_method of accounting and it is clear that the income reported on the schedule c was not a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business sec_1 l c iv a income_tax regs in accordance with the cash_method_of_accounting petitioners are entitled to a deduction for supplies only to the extent that such expenses were paid during respondent’s - - determination in this regard is therefore sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the agreement of the parties with respect to other items decision will be entered under rule
